DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/KR2020/006880 filed 5/28/2020.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 10-2019-0083851 filed 7/11/2019, which papers have been placed of record in the file.  
Claims 1-11 are pending. 


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to a biodegradable composite material.
Group II, claim(s) 8-11, drawn to a method of producing a biodegradable composite material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the biodegradable composite material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bastioli in view of Lim, Bastioli in view of Mohammad, or Mohammad in view of Bastioli, as discussed in detail below. Therefore, since the common technical features of claims belonging to groups I and II do not define a contribution over the cited references, they do not constitute a special technical feature and hence there is lack of unity between the cited groups.
During a telephone conversation with Neil Bartfeld on 9/13/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bastioli et al. et al. (US 2016/0200862) in view of Lim et al. (US 2016/0376749). 
	Regarding claim 1: Bastioli is directed to a biodegradable composite material [0043]-[0052] Bastioli) produced by polymerizing a mixture including:
	An aqueous dispersion of a natural polymer fiber ([0061] Bastioli)
A dicarboxylic acid or derivate thereof 
A diol ([0007] – [0015] Bastioli)
A natural polymer nanofiber including one or more of a chitin nanofiber and a cellulose nanofiber are not mentioned, although blends with natural fibers are disclosed ([0061] Bastioli). 
	Lim is directed to nanofiber cellulose (equivalent to a natural polymer nanofiber of cellulose nanofiber). One skilled in the art would have been motivated to have included the nanofiber cellulose of Lim in the composition of Bastioli since they are environmentally friendly and having high elasticity and strength ([0002]-[0004] Lim) and because the process produces high quality cellulose nanofibrils (abstract Lim). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the nanofiber cellulose of Lim in the composition of Bastioli to arrive at claim 1 of the present invention.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bastioli et al. (US 2016/0200862) in view of Mohammad et al. (JP 2016/153470). 
	A machine translation of JP 2016/153470 is provided with this office action. All citations are to the machine translation. 
Regarding claim 1: Bastioli is directed to a biodegradable composite material [0043]-[0052] Bastioli) produced by polymerizing a mixture including:
	An aqueous dispersion of a natural polymer fiber ([0061] Bastioli)
A dicarboxylic acid or derivate thereof 
A diol ([0007] – [0015] Bastioli)
A natural polymer nanofiber including one or more of a chitin nanofiber and a cellulose nanofiber are not mentioned, although blends with natural fibers are disclosed ([0061] Bastioli). 
Mohammad is directed to a composite material produced by polymerizing a mixture including:
	An aqueous dispersion of a natural polymer nanofiber of polysaccharide nanofiber including chitin nanofiber and cellulose nanofiber (CNF). 
One skilled in the art would have been motivated to have included the natural polymer nanofiber of polysaccharide nanofiber including chitin nanofiber and cellulose nanofiber of Mohammad in the composition of Bastioli to produce a uniform mixture of a three dimensional structure comprising resin and nanofibers wherein the CNF has a large specific surface area and excellent reinforcing effect. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the polysaccharide nanofiber including chitin nanofiber and cellulose nanofiber of Mohammad in the composition of Bastioli.
Regarding claim 2: The content ratio of nanofibers in the dispersion comprising monomers is preferably 0.1-2 wt% based on a total of 100 wt% of the biodegradable composite material (p. 10 Mohammad). 
Regarding claim 3: The content of nanofibers with respect to the monomer (C) is preferably 1-50 parts by mass relative to 100 parts monomer (C) (equivalent to wt%). 
Regarding claim 4: The polymer nanofiber diameter is 4-200 nm and the fiber length is preferably 5 µm or more (p. 5 Mohammad).
Regarding claim 5: One or more polyfunctional molecules can be added including tri or higher functional alcohols and tri or higher functional acids ([0028] Bastioli).
Regarding claim 6: The combination of Bastioli and Mohammad doesn’t specifically recite the biodegradable composite material satisfies Equation 1 TS1/TS0 x 100 ≥ 110(%). However, the purpose of Mohammad is to increase the strength of the composite by adding nanofibers to a dispersion comprising monomers followed by polymerization. Hence, an amount of fibers added to increase the tensile strength is a matter of routine experimentation. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See MPEP 2144.05(II). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have include the nanofibers of Mohammad in the composition of Bastioli in an amount such that the resulting composite has a tensile strength within the scope of Equation 1.  
Regarding claim 7: The combination of Bastioli and Mohammad doesn’t specifically recite the biodegradable composite material satisfies Equation 2 TT1/TT0 x 100 ≥ 110(%). However, Bastioli teaches the polyester composition can maintain a high tear strength which is achieved by keeping the water content is kept between 1-15% by weight ([0065]-[0066] Bastioli). Hence, an amount of water content such that the tear strength is high is a matter of routine experimentation. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See MPEP 2144.05(II). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of water content in an amount such that the resulting composite has a tear strength within the scope of Equation 2.  


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammad et al. (JP 2016/153470) in view of Bastioli et al. (US 2016/0200862). 
	A machine translation of JP 2016/153470 is provided with this office action. All citations are to the machine translation. 
Regarding claim 1: Mohammad is directed to a composite material produced by polymerizing a mixture including:
	An aqueous dispersion of a natural polymer nanofiber of polysaccharide nanofiber including chitin nanofiber and cellulose nanofiber (CNF). A mixture of monomers is disclosed in the aqueous dispersion and the resin composition obtained from the dispersion is disclosed, wherein the resin includes polyesters (p. 9 Mohammad), although Mohammad falls short of characterizing the composite as a biodegradable composite, as well as a polyester resin polymerized from monomers of a dicarboxylic acid or derivative thereof, and a diol. 
Bastioli is directed to a biodegradable composite material [0043]-[0052] Bastioli) produced by polymerizing a mixture including:
	An aqueous dispersion of a natural polymer fiber ([0061] Bastioli)
A dicarboxylic acid or derivate thereof 
A diol ([0007] – [0015] Bastioli).
One skilled in the art would have been motivated to have selected the biodegradable polyester of Bastioli as the polyester resin of choice in Mohammad since it is obtained from renewable origin and does not reduce resources for future generations including vegetable crops ([0008] Bastioli). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the polyester monomers/resin of Bastioli as the polyester / monomers of choice in Mohammad. 
Selection of the biodegradable monomers of Bastioli and the resulting polymerized polyester resin as the monomers / resin of choice in Mohammad results in a biodegradable composite. 
Regarding claim 2: The content ratio of nanofibers in the dispersion comprising monomers is preferably 0.1-2 wt% based on a total of 100 wt% of the biodegradable composite material (p. 10 Mohammad). 
Regarding claim 3: The content of nanofibers with respect to the monomer (C) is preferably 1-50 parts by mass relative to 100 parts monomer (C) (equivalent to wt%). 
Regarding claim 4: The polymer nanofiber diameter is 4-200 nm and the fiber length is preferably 5 µm or more (p. 5 Mohammad).
Regarding claim 5: One or more polyfunctional molecules can be added including tri or higher functional alcohols and tri or higher functional acids ([0028] Bastioli).
Regarding claim 6: The combination of Bastioli and Mohammad doesn’t specifically recite the biodegradable composite material satisfies Equation 1 TS1/TS0 x 100 ≥ 110(%). However, the purpose of Mohammad is to increase the strength of the composite by adding nanofibers to a dispersion comprising monomers followed by polymerization. Hence, an amount of fibers added to increase the tensile strength is a matter of routine experimentation. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See MPEP 2144.05(II). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have include the nanofibers of Mohammad in the composition of Bastioli in an amount such that the resulting composite has a tensile strength within the scope of Equation 1.  
Regarding claim 7: The combination of Bastioli and Mohammad doesn’t specifically recite the biodegradable composite material satisfies Equation 2 TT1/TT0 x 100 ≥ 110(%). However, Bastioli teaches the polyester composition can maintain a high tear strength which is achieved by keeping the water content is kept between 1-15% by weight ([0065]-[0066] Bastioli). Hence, an amount of water content such that the tear strength is high is a matter of routine experimentation. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See MPEP 2144.05(II). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of water content in an amount such that the resulting composite has a tear strength within the scope of Equation 2.  



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764